
	
		II
		111th CONGRESS
		1st Session
		S. 295
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2009
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the quality and efficiency of the Medicare program through measurement
		  of readmission rates and resource use and to develop a pilot program to provide
		  episodic payments to organized groups of multispecialty and multilevel
		  providers of services and suppliers for hospitalization episodes associated
		  with select, high cost diagnoses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Quality and Payment
			 Reform Act of 2009.
		2.Findings
			(a)Findings
			 relating to Medicare reporting of readmission rates and resource use and the
			 Medicare fee-for-service payment systemCongress makes the following
			 findings:
				(1)The Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)
			 does not publically or privately report to health care providers on resource
			 use and, as a result, many health care providers are unaware of their practices
			 with respect to resource use.
				(2)In 2008, the
			 Congressional Budget Office reported that areas with higher Medicare spending
			 scored lower, on average, on a composite indicator of quality of care furnished
			 to Medicare beneficiaries.
				(3)Feedback on
			 resource use has been shown to increase awareness among health care providers
			 and encourage positive behavioral changes.
				(4)The Medicare
			 program pays for all patient hospitalizations based on the diagnosis,
			 regardless of whether the hospitalization is a readmission or the initial
			 episode of care.
				(5)The Medicare
			 Payment Advisory Commission reports that within 30 days of discharge from a
			 hospital, 17.6 percent of admissions are readmitted to the hospital. In 2005,
			 the Medicare program spent $15,000,000,000 on such readmissions.
				(6)The Commonwealth
			 Fund Commission on a High Performance Health System found that Medicare 30-day
			 readmission rates varied from 14 percent to 22 percent with respect to the
			 lowest and highest decile of States.
				(b)Findings
			 relating to the bundling of Medicare payments to health care
			 providersCongress makes the following findings:
				(1)Bundled payments
			 incentivize health care providers to determine and provide the most efficient
			 mix of services to Medicare beneficiaries with regard to cost and
			 quality.
				(2)The Medicare
			 Payment Advisory Commission reports that bundled payments around a given
			 episode of care under the Medicare program would encourage collaboration among
			 providers of services and suppliers, reduce fragmentation in health care
			 delivery, and improve the accountability for cost and the quality of
			 care.
				(3)The Medicare
			 Participating Heart Bypass Center Demonstration which was conducted during the
			 period of 1990 to 1996 found that bundled payments for cardiac bypass cases
			 were successful in reducing spending on laboratory diagnostics, pharmacy
			 services, intensive care, physician consults, and post-discharge care while
			 maintaining a high quality of care. The Medicare program saved approximately 10
			 percent on bypass patients treated under the demonstration.
				(4)The 16th
			 Commonwealth Fund/Modern Healthcare Health Care Opinion Leaders Survey,
			 released November 3, 2008, found that more than 2/3 of
			 respondents reported that the fee-for-service payment system under the Medicare
			 program is not effective at encouraging high quality and efficient care and
			 more than 3/4 of respondents reported preferring a move
			 toward bundled per patient payments under the Medicare program. Respondents
			 favored shared accountability for resource use as a means for improving
			 efficiency, and at least 2/3 of respondents supported
			 realigning payment incentives for providers of services and suppliers under the
			 Medicare program in order to improve efficiency and effectiveness.
				3.Payment
			 adjustment for readmission rates and resource use
			(a)Payment
			 adjustment
				(1)In
			 generalTitle XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) is amended by adding at the end the following new section:
					
						1899.Payment adjustment for readmission rates and resource
		  use(a)Reporting of
				readmission rates and resource use
								(1)Annual
				reviewBeginning not later than 1 year after the date of
				enactment of this section, the Secretary shall conduct an annual review of
				readmission rates and resource use for conditions selected by the Secretary
				under paragraph (5)—
									(A)with respect to
				subsection (d) hospitals and affiliated physicians (or similarly licensed
				providers of services and suppliers); and
									(B)with respect to
				the program under this title.
									(2)Reporting
									(A)To hospitals
				and affiliated physiciansBeginning not later than 1 year after
				the date of enactment of this section, taking into consideration the results of
				the annual review under paragraph (1), the Secretary shall provide confidential
				reports to subsection (d) hospitals and to affiliated physicians (or similarly
				licensed providers of services and suppliers) that measure the readmission
				rates and resource use for conditions selected by the Secretary under paragraph
				(5).
									(B)To the
				publicBeginning not later than 3 years after such date of
				enactment, taking into consideration the results of such annual review, the
				Secretary shall make available to the public an annual report that measures the
				readmission rates and resource use under this title for conditions selected by
				the Secretary under paragraph (5). Such annual reports shall, to the extent
				practicable, be integrated into public reporting of data submitted under
				section 1886(b)(3)(B)(viii) with respect to subsection (d) hospitals and data
				submitted under section 1848(m) with respect to eligible professionals.
									(3)Definition of
				readmissionThe Secretary shall define readmission for purposes
				of this section. Such definition shall—
									(A)include a time
				frame of at least 30 days between the initial admission and the applicable
				readmission;
									(B)capture
				readmissions to any hospital (as defined in section 1861(e)) or any critical
				access hospital (as defined in section 1861(mm)(1)) and not be limited to
				readmissions to the subsection (d) hospital of the initial admission;
				and
									(C)ensure that the
				diagnosis for both the initial admission and the applicable readmission are
				related.
									(4)Penalties for
				non-reportingThe Secretary shall establish procedures for the
				collection of data necessary to carry out this subsection. Such procedures
				shall—
									(A)subject to
				subparagraph (B), provide for the imposition of penalties for subsection (d)
				hospitals and affiliated physicians (or similarly licensed providers of
				services and suppliers) that do not submit such data; and
									(B)include a
				hardship exceptions process for affiliated physicians (and similarly licensed
				providers of services and suppliers) who do not have the resources to
				participate (except that such process may not apply to more than 20 percent of
				affiliated physicians (or similarly licensed providers of services and
				suppliers)).
									(5)Selection of
				conditions
									(A)Initial
				selectionThe Secretary shall select conditions for the reporting
				of readmission rates and resource use under this subsection—
										(i)that have a high
				volume under this title; or
										(ii)that have high
				readmission rates under this title.
										(B)Updating
				conditions selectedNot less frequently than every 3 years, the
				Secretary shall review and update as appropriate the conditions selected under
				subparagraph (A).
									(6)Time period of
				measurementThe Secretary
				shall, as appropriate and subject to the requirements of this subsection,
				determine an appropriate time period for the measurement of readmission rates
				and resource use for purposes of this section.
								(7)Risk adjustment
				of dataThe Secretary shall make appropriate adjustments to any
				data used in analyzing or reporting readmission rates and resource use under
				this section, including any data used to conduct the annual review under
				paragraph (1), in the preparation of reports under subparagraph (A) or (B) of
				paragraph (2), or in the determination of whether a subsection (d) hospital or
				an affiliated physician (or a similarly licensed provider of services or
				supplier) has met the benchmarks established under subsection (b)(1)(A)(i) to
				take into account variations in health status and other patient
				characteristics.
								(8)Incorporation
				into quality reporting initiativesThe Secretary shall, to the
				extent practicable, incorporate readmission rates and resource use measurements
				into quality reporting initiatives for other Medicare payment systems,
				including such initiatives with respect to skilled nursing facilities and home
				health agencies.
								(b)Payment
				adjustment for readmission rates and resource use
								(1)In
				general
									(A)Benchmarks
										(i)In
				generalThe Secretary shall establish benchmarks for measuring
				the readmission rates and resource use of subsection (d) hospitals and
				affiliated physicians (or similarly licensed providers of services and
				suppliers) under this section.
										(ii)Report to
				congress on methodologies used to establish benchmarksNot later
				than 2 years after the date of enactment of this section, the Secretary shall
				submit to Congress a report on the methodologies used to establish the
				benchmarks under clause (i).
										(iii)Risk
				adjustment of dataIn determining whether a subsection (d)
				hospital has met the benchmarks established under clause (i) for purposes of
				the payment adjustment under this subsection, the Secretary shall provide for
				risk adjustment of data in accordance with subsection (a)(7).
										(B)Payment
				adjustmentNot later than 3 years after the date of enactment of
				this section, in the case of a subsection (d) hospital that the Secretary
				determines does not meet 1 or more of the benchmarks established under
				subparagraph (A)(i) during the time period of measurement, the Secretary shall
				reduce the base operating DRG payment amount (as defined in subparagraph (C))
				for the subsection (d) hospital for each discharge occurring in the succeeding
				fiscal year by—
										(i)1
				percent or an amount that the Secretary determines is proportionate to the
				number of readmissions of the subsection (d) hospital which exceed the
				applicable benchmark established under subparagraph (A)(i), whichever is
				greater; or
										(ii)in the case
				where the Secretary updates the amount of the payment adjustment under
				paragraph (3), such updated amount.
										(C)Base operating
				DRG payment amount defined
										(i)In
				generalExcept as provided in clause (ii), in this subsection,
				the term base operating DRG payment amount means, with respect to
				a subsection (d) hospital for a fiscal year—
											(I)the payment
				amount that would otherwise be made under section 1886(d) for a discharge if
				this subsection did not apply; reduced by
											(II)any portion of
				such payment amount that is attributable to payments under paragraphs (5)(A),
				(5)(B), (5)(F), and (12) of such section 1886(d).
											(ii)Special rules
				for certain hospitals
											(I)Sole community
				hospitalsIn the case of a sole community hospital, in applying
				clause (i)(I), the payment amount that would otherwise be made under subsection
				(d) for a discharge if this subsection did not apply shall be determined
				without regard to subparagraphs (I) and (L) of subsection (b)(3) of section
				1886 and subparagraph (D) of subsection (d)(5) of such section.
											(II)Hospitals paid
				under section 1814In the case of a hospital that is paid under
				section 1814(b)(3), the term base operating DRG payment amount
				means the payment amount under such section.
											(2)Shared
				accountabilityThe Secretary shall examine ways to create shared
				accountability with providers of services and suppliers associated with
				episodes of care, including how any penalty could be distributed among such
				providers of services and suppliers as appropriate and how to avoid
				inappropriate gainsharing by such providers of services and suppliers.
								(3)Annual
				updateThe Secretary shall annually update the benchmarks
				established under paragraph (1)(A)(i) and the payment adjustment under
				paragraph (1)(B) to further incentivize improvements in readmission rates and
				resource use.
								(4)Incorporation
				of new measuresIn the case where the Secretary updates the
				conditions selected under subsection (a)(5)(B), any new condition selected
				shall not be considered in determining whether a subsection (d) hospital has
				met the benchmarks established under paragraph (1)(A)(i) for purposes of the
				payment adjustment under paragraph (1)(B) during the period beginning on the
				date of the selection and ending 1 year after such
				date.
								.
				(2)Conforming
			 amendmentSection 1886(d)(1)(A) of the Social Security Act (42
			 U.S.C. 1395ww(d)(1)(A)), in the matter preceding clause (i), is amended by
			 striking section 1813 and inserting sections 1813 and
			 1899.
				(b)Voluntary pilot
			 program for bundled payments for episodes of treatment
				(1)Initial
			 implementation
					(A)In
			 generalThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary) shall establish a pilot
			 program to provide episodic payments to hospitals and other organizing entities
			 for items and services associated with hospitalization episodes of Medicare
			 beneficiaries with respect to 1 or more conditions selected under subparagraph
			 (B).
					(B)SelectionThe
			 Secretary shall initially implement the pilot program for hospitalization
			 episodes with respect to conditions that have a high volume, high readmission
			 rate, or high rate of post-acute care under the Medicare program under title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) (as determined by the
			 Secretary).
					(C)Payments
						(i)In
			 generalUnder the pilot program, episodic payments shall—
							(I)be risk adjusted;
			 and
							(II)cover all costs
			 under parts A and B of the Medicare program associated with a hospitalization
			 episode with respect to the selected condition, which includes the period
			 beginning on the date of hospitalization and ending 30 days after the date of
			 discharge.
							(ii)Compatibility
			 of payment mechanismsThe Secretary shall, to the extent
			 feasible, ensure that the payment mechanism under the pilot program functions
			 with payment mechanisms under the original Medicare fee for service program
			 under parts A and B of title XVIII of the Social Security Act and under the
			 Medicare Advantage program under part C of such title.
						(iii)ProcessUnder
			 the pilot program, episodic payments shall be made to a hospital or other
			 organizing entity participating in the pilot program. The participating
			 hospitals and other organizing entities shall make payments to other providers
			 of services and suppliers who furnished items or services associated with the
			 hospitalization episode (in an amount negotiated between the participating
			 hospital and the provider of services or supplier).
						(iv)SavingsThe
			 Secretary shall establish procedures to ensure that the Secretary,
			 participating hospitals or other organizing entities, providers of services,
			 and suppliers share any savings associated with higher efficiency care
			 furnished under the pilot program.
						(D)Inclusion of
			 variety of providers of services and suppliersIn selecting
			 providers of services and suppliers to participate in the pilot program, the
			 Secretary shall establish criteria to ensure the inclusion of a variety of
			 providers of services and suppliers, including providers of services and
			 suppliers that serve a wide range of Medicare beneficiaries, including Medicare
			 beneficiaries located in rural and urban areas and low-income Medicare
			 beneficiaries.
					(E)DurationThe
			 Secretary shall conduct the pilot program under this paragraph for a 5-year
			 period.
					(F)ImplementationThe
			 Secretary shall implement the pilot program not later than 2 years after the
			 date of enactment of this Act.
					(G)Definition of
			 organizing entityIn this subsection, the term organizing
			 entity means an entity responsible for the organization and
			 administration of the furnishing of items and services associated with a
			 hospitalization episode of a Medicare beneficiary with respect to 1 or more
			 conditions selected under subparagraph (B).
					(2)Expanded
			 implementation
					(A)Establishment
			 of thresholds for expansionThe Secretary shall, prior to the
			 implementation of the pilot program under paragraph (1), establish clear
			 thresholds for use in determining whether implementation of the pilot program
			 should be expanded under subparagraph (B).
					(B)Expanded
			 implementationIf the Secretary determines the thresholds
			 established under subparagraph (A) are met, the Secretary may expand
			 implementation of the pilot program to additional providers of services,
			 suppliers, and episodes of treatment not covered under the pilot program as
			 conducted under paragraph (1), which may include the implementation of the
			 pilot program on a national basis.
					(3)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this subsection.
				
